Citation Nr: 1003863	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  07-10 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for a chronic skin 
disability.  

2.  Entitlement to service connection for Guillain-Barre 
syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel
INTRODUCTION

The Veteran had active military service from February 1958 to 
February 1962.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in December 2005 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which, in pertinent part, denied entitlement 
to service connection for Guillain-Barre syndrome (GBS) and a 
chronic skin disability.      

The Veteran testified before the undersigned Veterans Law 
Judge in May 2007.  A transcript of the hearing is associated 
with the claim file.  

In October 2008 the Board remanded the Veteran's claims for 
additional development.  

The issue of entitlement to service connection for a chronic 
skin disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Guillain-Barre syndrome was not diagnosed in service or for 
many years thereafter, and the preponderance of the competent 
evidence is against a finding that the current Guillain-Barre 
syndrome is related to service.  


CONCLUSION OF LAW

The criteria for service connection for Guillain-Barre 
syndrome have not been met.  38 U.S.C.A §§ 1101, 1110, 1112, 
5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1)  veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in August 2005 and post-adjudication notice by 
letters dated in March 2006 and November 2008.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim, 
and; Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.

No new disability rating or effective date for award of 
benefits will be assigned as the claim for service connection 
is denied.  Accordingly, any defect with respect to that 
aspect of the notice requirement is rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 U.S. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination).  

VA has obtained service treatment records (STRs), assisted 
the Veteran in obtaining evidence, afforded the Veteran a 
medical examination and obtained an opinion regarding the 
nature and etiology of his claimed GBS, and afforded the 
Veteran the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the Veteran's 
claim file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The Veteran seeks service connection GBS.  The Veteran 
testified that he experienced symptoms of GBS during active 
service and that he received numerous shots during service.  
The Veteran's sister submitted a statement dated in December 
2008, which notes that when her brother came home from leave 
after receiving a swine flu vaccination his arm was swollen 
and he could hardly use it.  
  
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for a disability diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d).  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical or other competent evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Hickson v. West, 12 Vet. 
App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

Where certain chronic diseases, including organic diseases of 
the nervous system, become manifest to a degree of 10 percent 
within one year from the date of separation from service, 
such disease shall be considered to have been incurred or 
aggravated by such service, notwithstanding there is no 
evidence of that disease during service.  38 U.S.C.A. 
§§ 1101, 1112(a); 38 C.F.R. §§ 3.307, 3.309(a).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran currently has GBS.  September 2003 private 
treatment records note that the Veteran reported a sudden 
onset of weakness in both arms and legs in August 2003, and 
that he had GBS twice in the past; his first episode followed 
immunization with a swine flu vaccine.  An assessment of GBS 
was given.  VA treatment records dated in May 2005 note that 
the Veteran has generalized weakness and a diagnosis of GBS, 
and September 2005 VA treatment records note that the Veteran 
suffers from GBS.  A VA examination report dated in November 
2008 notes that the Veteran was given a diagnosis of GBS.   

The Veteran's STRs note that in 1958 he received various 
vaccinations.  The Veteran's January 1962 separation 
examination notes that clinical evaluation revealed that his 
upper and lower extremities were normal and that he was 
neurologically normal.  

A VA examination was conducted in November 2008.  The 
Veteran's claim file was reviewed by the examiner.  The 
examiner noted that the Veteran was seen in August 2003 and 
that he felt paresthesias in both feet and tingling in his 
hands.  He was admitted to the hospital and diagnosed with 
GBS.  The Veteran was asked how he relates his GBS to his 
military service.  He responded that he received three shots 
upon entrance into military service and the injection site in 
the arm swelled for several days.  He also recalled that 
after he received his immunizations in the military he could 
not throw a ball as far with his right arm as he could as a 
teenager.  The Veteran also recalled getting a swine flu shot 
in the 1970s.  He reported that approximately five years ago 
he apparently had brachial plexitis, which was acute right 
arm weakness, following a swine flu vaccination.  The 
examiner opined that it is not at least as likely as not that 
the Veteran's GBS had its onset during service or within one 
year of discharge from service.  There is no medical evidence 
to suggest that the Veteran had a neurologic disorder during 
his military service or within one year of discharge from 
service.  The examiner stated he could not etiologically 
relate his GBS, which manifested first in 2003 or brachial 
plexitis after receiving a flu shot in the 1990s, to his 
service.  The first flu immunizations were offered to the 
general population in the 1970s and the Veteran left active 
duty well before flu immunizations had been developed.  There 
is no hint in his STRs of adverse reactions to the 
immunizations he received during service.  His separation 
examination was normal.  

The Veteran submitted a journal article discussing GBS dated 
in October 2005.  It notes that occasionally surgery or 
vaccinations will trigger GBS.  To the extent that this 
article supports the Veteran's claim, it does not provide the 
needed nexus to his claim.  Generic texts, such as the ones 
offered, which do not address the facts of this particular 
Veteran's case, do not constitute competent medical evidence 
of causality.  See Sacks v. West, 11 Vet. App. 314 (1998).  
Thus, this article has little probative value.  

The negative evidence in this case outweighs the positive.  
The Veteran genuinely believes that his GBS is related to 
service.  However, as a layperson, lacking in medical 
training and expertise, the Veteran cannot provide a 
competent opinion on a matter as complex as the diagnosis or 
etiology of his claimed disability and his views are of no 
probative value.  And, even if his opinion, his sister's 
opinion, and the journal article he submitted, was entitled 
to be accorded some probative value, they are far outweighed 
by the opinion provided by the VA medical professional who 
discussed the medical evidence of record and the etiology of 
the Veteran's GBS and found that the claimed disability is 
not related to his service.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  A competent medical expert makes 
this opinion and the Board is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The first contemporaneous medical evidence of any disease of 
the nervous system or neurologic disability is well after the 
one-year presumptive period from discharge from service; 
thus, service connection is not warranted on a presumptive 
basis.  See 38 C.F.R. §§ 3.307, 3.309.

The preponderance of the evidence is against the claim for 
GBS; there is no doubt to be resolved; and service connection 
is not warranted.  Gilbert, 1 Vet. App. at 57-58.


ORDER

Entitlement to service connection for Guillain-Barre syndrome 
is denied.


REMAND

The Veteran seeks entitlement to service connection for a 
chronic skin disability.  

The October 2008 Board remand noted that VA and private 
treatment records show that the Veteran has been treated for 
a skin condition.  The Board remand directed that the 
examiner perform all indicated tests and studies and state 
whether any diagnosed skin condition is related to service 
or, in the alternative, whether it pre-existed service and 
was aggravated by service.  

The November 2008 VA examination report notes that the 
examiner found that the skin examination showed no residuals 
of chronic skin rashes or a current skin condition and 
therefore no opinion can be given because there is no current 
diagnosed skin condition.  

Private treatment records dated in September 2008 and 
received by the RO in February 2009, note that biopsies of 
the right upper extremity and right lower extremity were 
conducted.  The Veteran was given a clinical diagnosis of 
urticarial rash, onset after antibiotics, worsening off those 
drugs.  Presumed drug.  

Thus, given that medical evidence not reviewed during the 
November 2008 VA examination indicates that the Veteran has a 
skin disability, a new VA examination should be provided 
regarding the nature and etiology of the Veteran's claimed 
skin disability.  

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry and the burden falls on the government to rebut the 
presumption of soundness.  The correct standard requires that 
VA show by clear and unmistakable evidence (1) the veteran's 
disability existed prior to service and (2) the pre-existing 
disability was not aggravated during service.  See Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 U.S.C.A. § 1111.

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination by an appropriate medical 
professional to determine the nature and 
etiology of his claimed chronic skin 
disability.  All indicated tests and 
studies should be performed.  The examiner 
is to provide an opinion as to whether it 
is at least as likely as not that any 
identified skin condition had its onset 
during, or is otherwise related to, the 
Veteran's active service, or; in the 
alternative, whether it is at least as 
likely as not that any identified skin 
disability preexisted his period of active 
service and, if so, is it at least as 
likely as not that the Veteran's pre-
existing skin disability was aggravated by 
service and, if so, whether such 
aggravation was due to the natural 
progression of the pre-existing condition.  

The claim folder must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner must 
specifically consider and comment on the 
September 2008 private treatment records 
containing a clinical diagnosis of 
urticarial rash.  A rationale for all 
medical opinions must be provided.  

2.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claim should 
then be readjudicated with application of 
all appropriate laws and regulations 
including, if appropriate, those governing 
aggravation, under Wagner, supra.  If the 
claim remains denied, the RO should issue 
a supplemental statement of the case 
(SSOC) containing notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal, and allow 
an appropriate period of time for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


